Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the eTD filed on 2/24/2021 and amendment filed on 12/29/2020.
Terminal Disclaimer
The terminal disclaimer filed on 2/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Allowable Subject Matter
1 and 3-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 12/29/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims. 
The prior art of record cited Bansal teaches service-driven split tunneling based on application types but lacks details recited in the amended claim. Akers teaches a reverse hostname lookup given a destination IP address based on which customized routing is implemented. Adler (US 2014/0282821 A1) teaches using application identifier to route requests based on access policies (Abstract). Parla (US 2018/0309658 A1) appears closest to the claimed invention of using hostname and a policy based on the hostname to split-tunnel the request; teaches split tunneling policy based on a hostname in the request and routing the request outside of VPN (Figure 2A) or through the VPN (Figure 3A) using that policy. Each of these references teaches a particular .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441